DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Figs. 1A-3B) in the reply filed on 07/19/2021 is acknowledged. Claims 1-4, 6-10, and 17-20 read on the elected species.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 2011/0127305).
Yates discloses a mounting assembly for mounting a pair of goggles to a helmet as in claim 1 (see Fig. 9 of Yates) comprising a single actuation mechanism for locking and unlocking a position of the mounting assembly (the adjustment device 100 is adjusted using a single actuator which is activated by a release mechanism 30; see para. 0008, 0035-0036, 0046), wherein the mounting assembly is configured to provide at least three degrees of freedom of movement when unlocked by the single actuation 
Regarding claim 2, Yates discloses wherein the at least three degrees of freedom comprises: a first degree of freedom providing upward and downward movement at an end of the mounting assembly (shown in Fig. 12); a second degree of freedom providing fore and aft movement by changing a length of the mounting assembly (shown in Fig. 11); and a third degree of freedom providing tilt movement at another end of the mounting assembly (shown in Fig. 10).
Regarding claim 3, Yates discloses the mounting assembly is integrated with the helmet (96)  (see Fig. 9; para. 0054).
Regarding claim 4, Yates discloses the mounting assembly is integrated with the pair of goggles (92) (see Fig. 9; para. 0034 discloses that the visual display apparatus 92 may be goggles).
Regarding claim 6, the single actuation mechanism comprises a center lock (20,30; see Fig. 1B), wherein when the center lock (20/30) is in an unlocked configuration a sliding mechanism (100) provides three degrees of freedom of movement of the mounting assembly (shown in Figs. 10, 11, and 12), and when the center lock (20/30) is in a locked configuration, the position of the mounting assembly is fixed [0008, 0035-0036, 0046-0047, 0050-0051].
Regarding claim 7, the center lock is a cam-based locking component or a threaded screw-type lock (the lock includes threaded screw 86 which is threaded through release member 30, display support 10, spring mechanism 60, and brake 
Regarding claim 8, the mounting assembly comprises a sliding mechanism (100) with a plurality of sliding elements, with at least one sliding element (40) connected to a rotation base (58/98) connecting the mounting assembly to the helmet (96) (see Figs. 5, 7A-7B, 9) and at least one sliding element (10; Fig. 1B) connected to a goggle linkage (52, 18) connecting the mounting assembly to the pair of goggles (92) (see Fig. 7A, 8A, 9, and 10-12) [0036, 0038, 0046, 0049, 0051, 0054].
Regarding claim 9, fore and aft movement is provided by extension and retraction of one or more sliding elements (shown in Fig. 11; see extension illustrated in the left hand figure and retraction, with sliding elements slid inwards, in the right hand figure).
Regarding claim 10, a length of the sliding mechanism changes due to extension and retraction of the one or more sliding elements (see Fig. 11, showing a longer (extended) length of the sliding mechanism in the left hand figure, and showing a shorter (retracted) length of the sliding mechanism in the right hand figure).
Regarding claim 17, the mounting assembly is part of a night vision device [0013, 0034], and wherein the mounting assembly allows positioning of the pair of goggles (92) relative to a user [0005, 0008, 0013, 0034, 0051].
Regarding claim 18, Yates discloses a mounting device for mounting a pair of goggles to a helmet comprising: a mounting assembly (100) configured to provide at least three degrees of freedom of movement [0008], wherein the mounting assembly comprises a single actuation mechanism (20/30) for locking and unlocking a position of 
Regarding claim 19, Yates disclose a goggle linkage (52, 18) to connect the mounting assembly (member 10) to the goggles (92) (see linkage between display support 10 and goggles 92, formed by fixing screw 52 and screw accommodation 18; Figs. 1B and 7A; paras. 0036, 0038, 0049, 0051].
Regarding claim 20, Yates discloses a mounting device for mounting a pair of goggles to a helmet comprising:  a mounting assembly (100) configured to provide at least three degrees of freedom of movement [0008], wherein the mounting assembly comprises a single actuation mechanism (20/30) for locking and unlocking a position of the mounting device [0008, 0046, 0050-0051]; and a goggle linkage (52, 18) to connect the mounting assembly to the goggles (92) (Figs. 1B, 7A; paras. 0036, 0038, 0049, 0051).

Claims 1, 3, 4, 6-8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 5,857,599).
Palmer discloses a mounting assembly for mounting a pair of goggles to a helmet as in claim 1, comprising a single actuation mechanism (see lockable hinge arrangement 60, which comprises a single actuator 68) for locking and unlocking a position of the mounting assembly, wherein the mounting assembly is configured to provide at least three degrees of freedom of movement when unlocked by the single 
Regarding claim 3, the mounting assembly is integrated with the helmet (col. 3, lines 5-10 disclose that the mounting assembly may be integrated with a helmet).
Regarding claim 4, Palmer discloses the mounting assembly is integrated with the pair of goggles (vision binocular device 92 is considered to form “goggles” as claimed; also see col. 1, lines 11-12 and 22-23; col. 2, lines 59-67).
Regarding claim 6, the single actuation mechanism comprises a center lock (68), wherein when the center lock (68) is in an unlocked configuration a sliding mechanism (64/66, which have inner surfaces which “slide” with respect to members 62 and 20; Fig. 4A-4D) provides three degrees of freedom of movement of the mounting assembly (the pivoting movement about axes A and B as shown in Figs. 4B, 4C and 4D provides movement along three degrees of movement since the movement of bracket 12 and device 92 has components in a vertical direction, a horizontal direction, and along an arc) and when the center lock (68) is in a locked configuration, the position of the mounting assembly is fixed (col. 4, lines 34-62).

Regarding claim 8, the mounting assembly comprises a sliding mechanism (60) with a plurality of sliding elements, with at least one sliding element (64) connected to a rotation base (62) connecting the mounting assembly to the helmet (90)  (see Figs. 4A and 4C-4D; the proximal end of member 64 is connected to rotation base 62 and the inner surface of 64 has sliding motion relative to the surface of member 62; see Figs. 4A and 4C-4D) and at least one sliding element (66) connected to a goggle linkage (20) connecting the mounting assembly to the pair of goggles (92)  (see Figs. 4A-4D).
Regarding claim 17, the mounting assembly is part of a night vision device (col. 2, lines 59-60), and wherein the mounting assembly allows positioning of the pair of goggles (92) relative to a user (col. 2, line 57-col. 3, line 10; col. 5, lines 3-10).
Regarding claim 18, Palmer discloses a mounting device for mounting a pair of goggles to a helmet comprising: a mounting assembly (60) configured to provide at least three degrees of freedom of movement (see Figs. 4A-4D), wherein the mounting assembly comprises a single actuation mechanism (68) for locking and unlocking a position of the mounting device (col. 4, lines 34-62); and a rotation base (62) to connect the mounting assembly to the helmet (Fig. 4A; col. 4, lines 34-42). As noted above, when screw 68 is loosened, the mounting assembly link members 64 and 66 are free to move with respect to member 62 and member 20, along axes A and/or B.  It is noted that the pivoting movement about axes A and B as shown in Figs. 4B, 4C and 4D provides movement along three degrees of movement since the movement of bracket 
Regarding claim 19, Palmer discloses a goggle linkage (16/18/30) to connect the mounting assembly to the goggles (92) (see Figs. 1, 2A-2B; col. 3, lines 24-29 and 40-41).
Regarding claim 20, Palmer discloses a mounting device for mounting a pair of goggles to a helmet comprising:  a mounting assembly (60) configured to provide at least three degrees of freedom of movement (the pivoting movement about axes A and B as shown in Figs. 4B, 4C and 4D provides movement along three degrees of movement since the movement of bracket 12 and device 92 has components in a vertical direction, a horizontal direction, and along an arc (see Figs. 4C-4D), relative to member 80, as shown in Figs. 4B-4D), wherein the mounting assembly comprises a single actuation mechanism (68) for locking and unlocking a position of the mounting device (col. 4, lines 34-62); and a goggle linkage (12) to connect the mounting assembly to the goggles (92);  see Figs. 1, 2A-2B; col. 3, lines 24-29 and 40-41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose mounting assemblies which provide multiple degrees of freedom of movement.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732